EXHIBIT 10.41

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is effective as of December 29, 2006 (the “Effective Date”) by and among MEDICAL
STAFFING NETWORK, INC., a Delaware corporation (the “Borrower”), the other
Credit Parties signatory hereto, GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation (“Administrative Agent”), for itself, as a Lender, and as
Administrative Agent for the Lenders, and LASALLE BANK NATIONAL ASSOCIATION, as
a Lender.

Statement of Facts

WHEREAS, Administrative Agent, the Lenders, the Borrower and each of the other
Credit Parties are parties to that certain Amended and Restated Credit
Agreement, dated as of September 29, 2006 (such Amended and Restated Credit
Agreement, as the same may be amended, supplemented, extended, renewed, restated
or replaced from time to time being hereinafter referred to as the “Credit
Agreement”); and

WHEREAS, Administrative Agent, the Lenders, Borrower and each of the Credit
Parties desire to amend the Credit Agreement in certain respects, all in
accordance with and subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree
that all capitalized terms used herein shall have the meanings ascribed thereto
in the Credit Agreement (except as otherwise expressly defined or limited
herein) and do hereby further agree as follows:

Statement of Terms

1. Amendment to Credit Agreement. Subject to the terms and conditions of this
Amendment, the Credit Agreement is hereby amended as follows:

1.1 Section 1.1 is hereby amended by deleting the definition of “EBITDA” in its
entirety and substituting in lieu thereof the following definition to read in
its entirety as follows:

“EBITDA” means, for any period, with respect to the Credit Parties and their
Subsidiaries on a consolidated basis, the sum of (a) Net Income for such period
(excluding the effect of any (i) intercompany items, (ii) all earnings
attributable to equity interests in Persons that are not Subsidiaries unless
actually received by such Person, (iii) all income arising from the forgiveness,
adjustment or negotiated settlement of any Indebtedness, (iv) any extraordinary
items of income and (v) any increase or decrease in income arising from any
change in such Person’s method of accounting, subject to Section 1.2) plus
(b) an amount which, in the determination of Net Income for such period has been
deducted for (i) Interest Expense for such period, (ii) total Federal, state,
foreign or other income taxes for such period, (iii) depreciation and
amortization expense for such period, and (iv) non-cash goodwill impairment
charges for such period up to an amount

 

1



--------------------------------------------------------------------------------

equal to the Goodwill Addback Limit for such period, all as determined in
accordance with GAAP, minus (c) the amount of all earn-out payments made during
such period in connection with Permitted Acquisitions consummated subsequent to
the Closing Date; provided that, for the calculation of EBITDA made (i) for the
subsequent four Fiscal Quarters after incurrence of Severance Payments or the
payment of D&O Deductible charges, EBITDA shall be the sum of the amounts set
forth above minus the amount of such Severance Payments or such D&O Deductible
payment, as applicable, (ii) for the third Fiscal Quarter of Fiscal Year 2005,
EBITDA shall be the sum of the amounts set forth above plus the amount of
applicable Project Ocean Acquisition Charges in an amount not to exceed
$512,493, (iii) for the first Fiscal Quarter of Fiscal Year 2006, EBITDA shall
be the sum of the amounts set forth above plus the amount of applicable 2006
Restructuring Charges in an aggregate amount not to exceed the lesser of
(A) $6,271,348 and (B) the sum of (x) the actual amount of the portion of such
fees and expenses incurred as of the date of determination plus (y) the
estimated amount of the portion of such fees and expenses not yet incurred as of
the date of determination and (iv) for the fourth Fiscal Quarter of Fiscal Year
2006, EBITDA shall be the sum of the amounts set forth plus an amount not to
exceed $29,000,000 for non-cash goodwill impairment charges, which amount shall
include, without duplication, any amounts added for non-cash goodwill impairment
charges pursuant to clause (b)(iv) above for such period.

2. No Other Amendments. Except for the amendments set forth in Section 1 of this
Amendment, the Credit Agreement shall remain unchanged and in full force and
effect. Nothing in this Amendment is intended, or shall be construed, to
constitute a novation or an accord and satisfaction of any of Borrower’s or any
other Credit Party’s Obligations under or in connection with the Credit
Agreement or any other Loan Document or to modify, affect or impair the
perfection or continuity of Administrative Agent’s security interests in,
security titles to or other liens on any Collateral for the Obligations.

3. Representations and Warranties. To induce Administrative Agent to enter into
this Amendment, Borrower and each of the other Credit Parties hereby warrant,
represent and covenant to Administrative Agent and Lender that after giving
effect to this Amendment:

3.1 Each representation or warranty of Borrower and each other Credit Party set
forth in the Credit Agreement is true and correct in all material respects on
and as of the date hereof (except to the extent that any such representation or
warranty expressly relates to a prior specific date or period).

3.2 No Default or Event of Default has occurred and is continuing.

3.3 Borrower and each other Credit Party have the power and are each duly
authorized to enter into, deliver and perform this Amendment, and this Amendment
is the legal, valid and binding obligation of the Borrower and each other Credit
Party enforceable against it in accordance with its terms.

3.4 The execution, delivery and performance by each Credit Party of the Credit
Agreement, as amended by this Amendment: (a) is within such Person’s power;
(b) has been duly authorized by all necessary corporate, limited liability

 

2



--------------------------------------------------------------------------------

company or limited partnership action; (c) does not contravene any provision of
such Person’s charter or bylaws; (d) does not violate any law or regulation, or
any order or decree of any court or Governmental Authority (including
specifically any applicable rule or regulation relating to the eligibility of
such Person or to receive payment and to participate as an accredited and
certified provider of health care services under Medicare, Medicaid, TRICARE,
CHAMPVA or any equivalent program or relating to the licenses and permits
required therein or in connection therewith); (e) does not conflict with or
result in the breach or termination of, constitute a default under or accelerate
or permit the acceleration of any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which such
Person is a party or by which such Person or any of its property is bound;
(f) does not result in the creation or imposition of any Lien upon any of the
property of such Person other than those in favor of Administrative Agent, on
behalf of itself and Lenders, pursuant to the Loan Documents; and (g) does not
require the consent or approval of any Governmental Authority or any other
Person.

4. Conditions Precedent to Effectiveness of this Amendment. This Amendment shall
become effective, as of the Effective Date, upon receipt by Administrative
Agent, in form and substance satisfactory to Administrative Agent, of one or
more counterparts of this Amendment duly executed and delivered by Borrower and
each other Credit Party.

5. Reimbursement of Expenses. The Borrower hereby agrees that it shall reimburse
the Administrative Agent and the Lenders on demand for all costs and expenses
(including without limitation attorney’s fees) incurred by such parties in
connection with the negotiation, documentation and consummation of this
Amendment and the other documents executed in connection herewith and therewith
and the transactions contemplated hereby and thereby.

6. Ratification; No Novation. Borrower and each of the other Credit Parties
hereby ratifies and reaffirms each and every term, covenant and condition set
forth or incorporated by reference in the Credit Agreement (as amended and
supplemented by this Amendment), all Loan Documents and all other documents
delivered by Borrower in connection therewith (including without limitation the
other documents executed in connection with Letters of Credit to which any
Credit Party is a party) effective as of the date hereof and none of the rights,
interests and obligations existing and to exist under such documents are hereby
released, diminished or impaired. The execution and delivery of this Amendment
shall not, and shall not be deemed to, constitute a novation of any indebtedness
or other obligations owing to the Administrative Agent or the Lenders under the
Credit Agreement, the other Loan Documents or any other documents delivered by
Borrower in connection therewith (including without limitation the other
documents executed in connection with Letters of Credit to which any Credit
Party is a party). Subject to Section 4, on the date of this Amendment, the
Credit Agreement shall be amended and supplemented as described in this
Amendment, and all loans and other obligations of the Credit Parties outstanding
as of the date hereof under the Credit Agreement shall be deemed to be loans and
obligations outstanding under the Credit Agreement as amended, without further
action by any Person.

7. Waiver and Release. To induce the Administrative Agent and the Lenders to
enter into this Amendment, Borrower and each of the other Credit Parties hereby
waives and releases any claim, defense, demand, action or suit of any kind or
nature

 

3



--------------------------------------------------------------------------------

whatsoever against any or all of the Administrative Agent or Lenders arising on
or prior to the date hereof in connection with the Credit Agreement or any of
the other Loan Documents, or any of the transactions contemplated thereunder,
except that this Section 7 shall not waive or release any of the Administrative
Agent’s or the Lenders’ contractual obligations under this Amendment, the Credit
Agreement or any of the other Loan Documents.

8. Estoppel. To induce Administrative Agent (in its various capacities) to enter
into this Amendment, Borrower and each of the other Credit Parties hereby
acknowledge and agree that, as of the date hereof, there exists no right of
offset, defense or counterclaim in favor of any Credit Party as against
Administrative Agent (in its various capacities) with respect to the obligations
of any Credit Party to Administrative Agent (in its various capacities) under
the Credit Agreement or the other Loan Documents, either with or without giving
effect to this Amendment.

9. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed to be an original and all of which when taken together
shall constitute one and the same instrument.

10. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE.

11. Severability of Provisions. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. To the extent
permitted by applicable law, Borrower and each of the other Credit Parties
hereby waive any provision of law that renders any provision hereof prohibited
or unenforceable in any respect.

12. Entire Agreement. The Credit Agreement as amended by this Amendment embodies
the entire agreement between the parties hereto relating to the subject matter
hereof and supersedes all prior agreements, representations and understandings,
if any, relating to the subject matter hereof.

13. Binding Effect. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns,
provided that no Credit Party may assign any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and the
Lender.

[Remainder of page intentionally blank; next page is signature page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amended and Restated Credit Agreement to be duly executed and delivered as of
the day and year specified at the beginning hereof.

 

MEDICAL STAFFING NETWORK, INC., as Borrower By:  

/s/ Kevin S. Little

Name:   Kevin S. Little Title:   President and Chief Financial Officer

 

OTHER CREDIT PARTIES: MEDICAL STAFFING NETWORK HOLDINGS, INC. By:  

/s/ Kevin S. Little

Name:   Kevin S. Little Title:   President and Chief Financial Officer

 

MEDICAL STAFFING HOLDINGS, LLC

  By:   Medical Staffing Network Holdings, Inc., as its sole Member By:  

/s/ Kevin S. Little

Name:   Kevin S. Little Title:   President and Chief Financial Officer

 

MSN-ILLINOIS HOLDINGS, INC.

By:  

/s/ Kevin S. Little

Name:   Kevin S. Little Title:   Director

 

5



--------------------------------------------------------------------------------

MEDICAL STAFFING NETWORK OF ILLINOIS, LLC By:  

/s/ Kevin S. Little

Name:   Kevin S. Little Title:   Manager

 

MEDICAL STAFFING NETWORK ASSETS, LLC By:  

/s/ Kevin S. Little

Name:   Kevin S. Little Title:   Manager

 

6



--------------------------------------------------------------------------------

AGENT AND LENDERS: GENERAL ELECTRIC CAPITAL CORPORATION, as Lender and as
Administrative Agent By:  

/s/ Jason Dufour

Name:   Jason Dufour   Its Duly Authorized Signatory

 

LASALLE BANK NATIONAL ASSOCIATION, as Lender By:  

/s/ Whitney M. Black

Name:   Whitney M. Black Title:   Assistant Vice President

 

7